Citation Nr: 0525730	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  04-02 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 until 
July 1966.

This appeal came before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 2002 
rating of the Los Angeles, California Regional Office (RO) 
that granted service connection for bilateral hearing loss, 
and assigned a zero percent disability evaluation, effective 
from the date of the claim received on August 3, 2001.

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge in August 2004.  The transcript is of 
record.  The case was subsequently remanded for further 
development by a decision of the Board dated in December 
2004.  


FINDINGS OF FACT

The veteran's bilateral hearing loss is manifested by no more 
than auditory acuity Level II hearing in the right ear, and 
no more than auditory acuity Level I hearing in the left ear 
that correspond to a zero percent rating.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of zero percent for 
bilateral hearing loss have not been met at any time since 
the effective date of service connection. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was furnished with a statement of the case and a 
supplemental statement of the case that contained a 
discussion of the rating criteria and the ways in which his 
disability failed to meet the criteria for a higher 
evaluation.  The information provided by the RO and the Board 
served to inform the veteran of the evidence needed to 
substantiate the claim.

In a letter dated in May 2005, VA's Appeals Management Center 
(AMC) informed the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to secure.  He was also told to provide any 
evidence or information he had pertaining to his claim.

In Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VCAA required notice should generally be 
provided prior to the initial denial.  The Court went on to 
say that its decision was not meant to invalidate any 
existing decision made prior to such notice, and that VA 
could satisfy the VCAA notice requirements by ensuring that 
the proper notice was ultimately provided, or by providing an 
analysis as to why the claimant was not prejudiced by the 
absence of such notice.  Id, at 120, 122-4.  The Court has 
since held that delayed notice is generally not prejudicial 
to a claimant.  Mayfield v. Nicholson, 19 Vet. App. 103, 123-
4.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  He had the opportunity to submit or 
report evidence or information after the notices, and to have 
his claim adjudicated on a de novo basis.  

VA has complied with its duty to assist the veteran by 
affording him examinations, and seeking information from the 
appellant to obtain any additional information.  The claim is 
ready to be considered on the merits.

Factual background

In an August 2002 rating decision, service connection was 
granted for bilateral hearing loss and a zero percent rating 
was established, effective from August 3, 2001.

The veteran underwent VA audiology examination in August 
2002.  The audiometric evaluation disclosed pure tones of:

Hertz
1000
2000
3000
4000
Right ear
20
10
25
60
Left ear
20
20
20
40






The average pure tone threshold loss was 29 decibels in the 
right ear, and 25 decibels in the left ear.  Speech 
recognition ability was 96 percent correct in the right ear 
and 100 percent correct in the left ear.  These findings 
correlated to an auditory acuity numeric designation of Level 
I hearing loss in each ear.

The veteran presented testimony on personal hearing in August 
2004 to the effect that his hearing had worsened.  He 
submitted the results of private audiometric testing showing 
findings in March 2003 that approximated the following:

Hertz
1000
2000
3000
4000
Right ear
35
25
50
65
Left ear
35
30
50
65






The following approximate private findings were obtained in 
August 2004.


Hertz
1000
2000
3000
4000
Right ear
50
50
60
70
Left ear
45
40
60
70






A diagnosis of moderate to severe sensory hearing loss due to 
noise exposure was rendered.  

Following December 2004 Board remand, the veteran was 
afforded A VA audiology examination in February 2005 that 
disclosed the following results:

Hertz
1000
2000
3000
4000
Right ear
20
10
30
55
Left ear
20
20
25
40






The average pure tone threshold loss was 29 decibels in the 
right ear and 26 decibels in the left ear.  Speech 
recognition ability was 88 percent correct in the right ear, 
and 96 percent correct in the left ear.  These findings 
correlate to auditory acuity numeric designations of Level II 
hearing loss in the right ear and Level I hearing in the left 
ear.

Legal Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. 4.1.

Generally, where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found. In other words, the evaluations may 
be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2004).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second, 
with 11 auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the assignment of a disability rating 
for hearing loss is derived by a mechanical application of 
the rating schedule to the specific numeric designations 
assigned after audiology testing is completed.  See 
Lendenmann v. Prinicpi, 3 Vet. App. 345 (1992).

In addition to the hearing loss criteria above, the amended 
regulations provide that when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) are all 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral. Each ear 
will be evaluated separately.  38 C.F.R.§ 4.86(b) (2004). 

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  38 C.F.R. § 4.85.

The Board has reviewed the audiometry results from the 
compensation examination conducted for VA in August 2002, 
which show that the veteran had Level I hearing, bilaterally.  
Audiometric findings in February 2005 reflect Level II 
hearing in the right ear, and Level I hearing acuity on the 
left.  The Board points out, however, that despite the fact 
that there was some decrease in hearing capacity between the 
two VA examinations, the findings obtained still do not 
entitle the veteran to a compensable evaluation for bilateral 
hearing loss.  

Since the veteran's puretone thresholds at each of the 
relevant frequencies on the most recent examination were not 
more than 55 decibels, or more than 70 decibels at 2000 
Hertz, he does not meet the criteria for rating under 38 
C.F.R. § 4.86(a) or § 4.86(b).

The Board acknowledges that the private audiometric findings 
submitted by veteran at the hearing clearly reflect a greater 
degree of disability than that evidenced on VA examination.  
The veteran stated at his hearing that the clinician on the 
August 2002 evaluation was not a medical doctor and he 
believed he was not given an adequate examination.  The Board 
points out that on remand, the veteran was examined in 
February 2005, by the chief of the VA audiology division.  
The findings obtained on that occasion did not meet or 
approximate the criteria for a compensable evaluation.  
Moreover, the private audiometric reports do not contain a 
controlled speech discrimination test (Maryland CNC) and 
cannot be used for VA rating purposes.  See 38 C.F.R. § 4.85.  
Therefore, the VA audiometric examination reports take 
precedence.

After review of all the evidence, the Board finds that the 
veteran's service-connected hearing loss does not more 
closely approximate the criteria for the 10 percent rating.  
38 C.F.R. § 4.7 (2004).  There is no evidence that the 
appellant meets any of the criteria for a higher rating in 
this regard.  Therefore, the preponderance of the evidence is 
against the claim, and the doctrine of reasonable doubt is 
not for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990); 38 C.F.R. § 4.21 
(2004).  Under these circumstances, a rating in excess of 
zero percent for bilateral hearing loss must be denied.

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b) (2004).  In the absence of 
evidence that the hearing loss causes marked interference 
with employment or has required frequent periods of 
hospitalization, referral for consideration of an 
extraschedular rating is not warranted.  Shipwash v. Brown, 8 
Vet. App. 218 (1995).


ORDER

An initial evaluation in excess of zero percent for bilateral 
hearing loss is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


